                      IN THE L'l',.;ITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

              vs.                                        CRIMINAL NO: 2:04CR00506-02

     KEVIN JENKINS


                                                ORDER

       AND NOW, this 11th day of March 2020, it is hereby ORDERED that due to

Kevin Jenkins' successful completion of the U.S. Probation Office's Supervision to

Aid Re-entry Program, his term of supervised release scheduled to expire on September 9, 2023,

shall be reduced by twelve months.




                                                   BERLE M. SCHILLER
                                                   US DISTRICT COCRT JUDGE
